Citation Nr: 0941042	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-35 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right knee total 
arthroplasty with osteoarthritis, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for left knee total 
arthroplasty, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial compensable rating for a 
surgical scar of the right knee.

4.  Entitlement to an increased rating for arthritis of the 
left hip, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from July 1943 to March 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Right knee total arthroplasty is productive of pain 
swelling, and flexion limited to 90 degrees.

2.  Left knee total arthroplasty is productive of pain and 
flexion limited to 125 degrees.

3.  The right knee surgical scar is not productive of 
functional impairment; it is well healed, non-tender and non-
painful; it is not deep and measures 15 by .5 centimeters.

4.  Arthritis of the left hip is manifested by subjective 
reports of weakness, stiffness, and pain; objectively, range 
of motion is full.

5.  Degenerative disc disease of the lumbar spine is 
productive of pain; thoracolumbar flexion is full at 90 
degrees and combined range of motion of the thoracolumbar 
spine is 240 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for right knee total arthroplasty have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for left knee total arthroplasty have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5256, 5261, 5262 (2009).

3.  The criteria for a compensable evaluation for right knee 
surgical scar have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2009).

4.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right hip have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5251, 5252, 5253 (2009).

5.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in July 2007 informed the Veteran that n order 
to support a claim for increase, the evidence must show that 
the service-connected disability had worsened.  The evidence 
of record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  The 
Veteran was advised of the manner in which VA determines 
disability ratings and effective dates.  A March 2008 letter 
provided essentially the same information.

A May 2008 letter advised the Veteran of the specific 
diagnostic criteria under which his service-connected 
disabilities are evaluated.  

A June 2008 letter discussed the manner in which VA 
determines disability ratings and provided examples of the 
types of evidence that would be considered in determining 
such ratings.

The content of the notice provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
carried out.  The Board finds that the VA examinations were 
adequate, in that they were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
relevant findings.  Neither the Veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disabilities in question have not significantly changed 
and that uniform evaluations are warranted for the period in 
question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Knees

Review of the procedural history indicates that service 
connection was granted for arthritis of the left knee in a 
February 2005 rating decision and a 10 percent evaluation was 
assigned.  In July 2005 service connection for instability of 
the left knee was granted and a 20 percent evaluation was 
assigned.  This rating decision also continued the 10 percent 
evaluation for arthritis of the left knee.  The Veteran filed 
a claim for increase in June 2007.  In September 2007 the RO 
granted a temporary 100 percent evaluation for the period 
from October 3, 2006 to November 30, 2007; a 30 percent 
evaluation was assigned for the period from December 1, 2007.  
The Veteran's notice of disagreement was received in November 
2007.

With respect to the Veteran's right knee disability, service 
connection was granted for total arthroplasty in a July 2005 
rating decision.  An October 2005 rating decision assigned a 
100 percent evaluation effective from March 22, 2005 to March 
31, 2006; a 30 percent rating was assigned for the period 
from April 1, 2006.  A September 2006 rating decision 
continued the 30 percent evaluation.  The Veteran's notice of 
disagreement was received in June 2007.

During a June 2006 VA examination, the Veteran reported 
constant pain in his right knee.  He stated that it was 10/10 
in intensity, and that it was elicited by any type of 
physical activity.  He endorsed weakness, stiffness, 
swelling, heat, redness, giving way, and fatigability.  He 
indicated that he could function partially with medication, 
and denied incapacitation.  The examiner noted that the 
Veteran had a prosthetic right knee since February 2005.  
Physical examination revealed swelling.  Locking pain was 
noted.  There was no ankylosis.  Range of motion testing of 
the right knee revealed flexion to 90 degrees and extension 
to zero degrees.  Following repetitive use, there was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  The 
collateral ligaments were stable.  Anterior cruciate ligament 
testing revealed less than five millimeters of meniscal 
distal click.  Drawer and McMurray signs were negative.  
There were no varus or valgus deformities.  X-rays indicated 
prosthesis in place with advanced degenerative changes at the 
tibia and femur.  

The Veteran underwent left total knee arthroplasty in October 
2006.  

On VA examination in August 2007, the Veteran reported 
weakness and stiffness of the left knee that were worse with 
activity.  He denied swelling, heat, redness, lack of 
endurance, locking, fatigability, and dislocation.  He 
endorsed constant pain, of 8/10 intensity.  He related that 
pain was elicited by activity and stress, and that it was 
relieved by rest.  He denied incapacitation.  He stated that 
he had weakness in his left knee but no painful motion.  He 
stated that the knee felt unstable.  Physical examination 
revealed a level scar measuring 18 by .2 centimeters.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue, loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  There was no locking pain, genu recurvatum, or 
crepitus.  Range of motion testing revealed flexion to 125 
degrees and extension to zero degrees.  The examiner 
indicated that joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  He noted that he was unable to perform 
ligament stability tests due to the prosthesis.  The 
diagnosis was status post left knee replacement.

A VA treatment record dated in March 2008 indicates that the 
Veteran had extension of the left knee to minus two degrees 
and flexion to 110 degrees.  He stated that his knee 
occasionally felt like it hyperextended but that overall, it 
felt good.  

The Veteran is in receipt of 30 percent evaluations for each 
knee pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  Under these 
criteria, a 100 percent evaluation is assigned for one year 
following a knee replacement (prosthesis).  Subsequently, a 
30 percent disability rating is the minimum rating assigned 
for a knee replacement.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to DCs 5256, 5261, or 5262.  A maximum 60 percent evaluation 
is available where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, DC 5055 (2008).

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather, all evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2009).

Under 38 C.F.R. § 4.71a, Plate II, normal flexion of the knee 
is 140 degrees and normal extension of the knee is zero 
degrees.

Under DC 5256, extremely unfavorable ankylosis of the knee is 
evaluated at 60 percent if in flexion at an angle of 45 
degrees or more.  If in flexion between 20 and 45 degrees, 
the evaluation is 50 percent.  If in flexion between 10 and 
20 degrees, the evaluation is 40 percent.  Ankylosis in a 
favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees is evaluated at 30 percent.  
38 C.F.R. § 4.71a, DC 5256 (2009).

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees and a 20 percent rating is warranted 
where flexion is limited to 30 degrees. Where flexion is 
limited to 15 degrees, a 30 percent rating is warranted.  38 
C.F.R. § 4.71, DC 5260 (2009).  

When evaluating limitation of motion of the knee under DC 
5261, a 10 percent rating is warranted for extension limited 
to 10 degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, a 40 percent rating is 
warranted for extension limited to 30 degrees, and a 50 
percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71, DC 5261 (2009).  

Under DC 5262, non-union of the tibia and fibula with loose 
motion and requiring a brace warrants a 40 percent 
evaluation.  Malunion of the tibia and fibula with "marked" 
knee or ankle disability warrants a 30 percent evaluation; 
with "moderate" knee or ankle disability, a 20 percent 
evaluation is warranted; and with "slight" knee or ankle 
disability, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, DC 5262 (2009).

Separate ratings under DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension), both currently 
codified under 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  Specifically, where a Veteran 
has both a compensable limitation of flexion and a 
compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with the disability.  
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

With respect to the Veteran's right knee disability, the 
Board has carefully reviewed the record and determined that 
an evaluation exceeding 30 percent is not warranted.  The 
current evaluation contemplates the minimum rating for knee 
replacement, in addition to favorable ankylosis, severe 
recurrent subluxation or lateral instability, flexion limited 
to 15 degrees, extension limited to 20 degrees, or malunion 
of the tibia and fibula with marked knee or ankle disability.  
A higher evaluation requires evidence of ankylosis in flexion 
between 10 and 20 degrees, extension limited to 30 degrees, 
or nonunion of the tibia and fibula with loose motion, 
requiring a brace.  Under DC 5055, a higher evaluation 
requires evidence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  The 
evidence demonstrates that this disability is manifested by 
swelling and pain, with full extension and flexion to 90 
degrees.  Ligaments have been stable to examination.  X-rays 
reveal degenerative changes at the tibia and femur.  However, 
there is no evidence, lay or medical, that demonstrates 
ankylosis, limitation of extension, nonunion, or severe 
painful motion or weakness that would support an evaluation 
in excess of the currently assigned 30 percent for the right 
knee.

Regarding the Veteran's left knee disability, the Board also 
concludes that an evaluation in excess of 30 percent is not 
for application.  The evidence pertaining to the Veteran's 
left knee indicates his report of stiffness, weakness, and 
constant pain.  Objectively, there is no locking pain or 
crepitus.  Flexion is to 125 degrees and extension is to zero 
degrees.  Following repetitive use, there was no additional 
limitation of function caused by pain, fatigue, weakness, 
lack of endurance, or incoordination.  In summary, there is 
no lay or medical evidence demonstrating ankylosis, 
limitation of extension, nonunion, or severe painful motion 
or weakness that might support a higher evaluation for the 
Veteran's left knee disability. 

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of ankylosis, nonunion, or severe painful motion or weakness 
that would support a higher evaluation for this disability.

The Board also notes that the Veteran is competent to report 
that his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 30 percent for the right and left 
knee total arthroplasty.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the Veteran's claim.

Right Knee Scar

Service connection for the surgical scar on the Veteran's 
right knee was granted in September 2006, and the Veteran 
expressed disagreement with the initial rating.

On VA examination in June 2006, a 15 centimeter by .5 
centimeter was noted.  It was level, with no tenderness, 
disfigurement, ulceration, adherence, instability, 
inflammation, edema, tissue loss, or keloid formation.  There 
was no hyperpigmentation or hypopigmentation.  There was no 
abnormal texture.  

VA examination in August 2007 noted a level scar measuring 18 
by .2 centimeters.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.

If a scar on other than the head, face, or neck is 
superficial (not associated with soft tissue damage) and does 
not cause limited motion, a maximum 10 percent rating is 
assigned if affecting an area or areas of 144 square inches 
(929 sq. cm) or greater.  38 C.F.R. § 4.118, DC 7802.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating. DC 7803.  Similarly, a scar that is 
superficial and painful on examination will be assigned a 
maximum 10 percent rating.  DC 7804.  Finally, a scar may 
also be evaluated based on limitation of function of the 
affected part.  DC 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2009).

In this case, the Veteran's right knee surgical scar is 
evaluated as noncompensably disabling pursuant to DC 7805.  
Having considered the foregoing, the Board concludes that a 
compensable evaluation is not warranted.  The medical 
evidence demonstrates no functional limitation associated 
with this scar.  Examinations have shown no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  In 
essence, no functional impairment has been attributed to the 
scar on the Veteran's right knee.  As such, the currently 
assigned noncompensable rating for this disability is 
appropriate.

The Board acknowledges the Veteran's report of pain and 
tenderness associated with his right knee. However, the 
medical evidence pertaining to this disability is more 
probative of the degree of impairment than the Veteran's 
subjective statements, and that evidence demonstrates that 
there is no functional impairment that can be attributed to 
the scar.

The preponderance of evidence is against the Veteran's claim 
for increase.  Gilbert. Accordingly, the claim is denied.

Left Hip

Service connection for arthritis of the left hip was granted 
in February 2005, and a 10 percent evaluation was assigned.  
The Veteran submitted a claim for increase in June 2007.

On VA examination in August 2007, the Veteran reported 
weakness and stiffness that were worse with activity.  He 
denied swelling, heat, redness, lack of endurance, locking, 
fatigability, and dislocation.  He endorsed constant pain, of 
8/10 intensity.  He related that pain was elicited by 
activity and stress, and that it was relieved by rest.  He 
denied incapacitation.  Physical examination revealed no sign 
of edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement.  Range of motion 
testing revealed flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees.  Joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  The diagnosis was arthritis of the 
left hip.

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved. 38 C.F.R. § 
4.71a, DC 5003 (2009).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.

A 10 percent disability rating is provided for flexion of the 
thigh that is limited to 45 degrees; a 20 percent rating is 
for flexion of the thigh that is limited to 30 degrees; a 30 
percent rating is for flexion of the thigh that is limited to 
20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 
5252 

Having carefully reviewed the record, the Board has concluded 
that a higher evaluation is not warranted for arthritis of 
the left hip.  In this regard, the Board notes that the 
current 10 percent evaluation contemplates periarticular 
pathology productive of painful motion. 38 C.F.R. § 4.59.  It 
is also consistent with flexion limited to 45 degrees or 
limitation of adduction with the inability to cross the legs.  
In order for the disability to warrant an increase to a 
higher evaluation, the evidence must show the functional 
equivalent of flexion limited to 30 degrees or less, or 
limitation of abduction with motion lost beyond 20 degrees.  

The evidence demonstrates that the Veteran has full flexion 
and abduction, and that motion is not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  Even accounting for additional 
limitation of motion due to pain, weakness, lack of 
endurance, and incoordination on flare-ups or due to 
repetition, the Board finds that the Veteran has not 
demonstrated the level of disability that would warrant an 
increased evaluation.  In addition, the evidence shows no 
ankylosis of the hip joint, flail joint, or impairment of the 
femur.  Therefore, the evidence preponderates against a 
finding that an increased evaluation is warranted. As such, 
the appeal is denied.  Gilbert.

Degenerative Disc Disease of the Lumbar Spine

Service connection for degenerative disc disease of the 
lumbar spine was granted in February 2005, with an evaluation 
of 10 percent.  The Veteran submitted the instant claim for 
increase in June 2007.  

On VA examination in August 2007, the Veteran reported 
stiffness and weakness that were worse with activity.  He 
indicated that he had constant pain of 9/10 intensity.  He 
noted that his back pain was elicited by physical activity 
and stress, and that it was relieved by prescription 
medication.  He denied incapacitation.  He endorsed a limited 
ability to bend, lift, and climb.  Physical examination 
revealed no evidence of radiating pain on movement.  There 
was no muscle spasm, and no tenderness was elicited.  
Straight leg raising was negative bilaterally.  There was no 
ankylosis of the lumbar spine.  Range of motion testing 
revealed 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion bilaterally, and 30 degrees of 
rotation bilaterally.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  Appearance of the 
Veteran's spine was symmetric, and his head position was 
normal.  Spinal motion was also symmetric, and curvatures 
were normal.  There were no signs of intervertebral disc 
syndrome with chronic nerve root involvement.  The diagnosis 
was degenerative disc disease of the lumbar spine.

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2009).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes warrants a maximum 60 
percent rating when rating based on incapacitating episodes, 
and such is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  Note 1 provides that for the purposes of evaluations 
under DC 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243.

Upon review of the evidence pertaining to the Veteran's low 
back disability, the Board has determined that the currently 
assigned 10 percent evaluation is appropriate.  In this 
regard, the Board notes that a higher evaluation requires 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The evidence shows 
that the Veteran has flexion of the thoracolumbar spine to 90 
degrees, and combined range of motion to 240 degrees.  There 
is no evidence, lay or medical, of muscle spasm.  Repetitive 
movement has had no impact on range of motion, and weakness, 
fatigue, and incoordination have not been assessed.  
Moreover, no neurological symptoms have been identified as 
being associated with the Veteran's low back disability.  The 
August 2007 VA examiner specifically indicated that there 
were no signs of intervertebral disc syndrome.

The current evaluation contemplates forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; vertebral body fracture with loss of 50 percent or 
more of the height; or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months. 
Careful review of the record leads the Board to conclude that 
the Veteran's symptoms during this period are addressed by 
the currently assigned 10 percent evaluation.

The Board accepts that the Veteran has functional impairment 
and pain.  See DeLuca.  The Board also finds the Veteran's 
own reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of limitation of motion nor the functional 
equivalent of limitation of flexion required to warrant the 
next higher evaluation.  Here, the Veteran complains of pain 
with activity; however, he has full range of motion.  
Further, repetitive exercise did not change the ranges of 
motion to any significant degree.  As such, the Board finds 
that the currently assigned 10 percent evaluation is 
appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluations for the Veteran's low back 
disability are appropriate.  The evidence preponderates 
against a finding that an increased evaluation is warranted. 
As such, the appeal is denied.  Gilbert.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the Board has concluded that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service connected disabilities have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 30 percent for 
right knee total arthroplasty with osteoarthritis is denied.  

Entitlement to an evaluation in excess of 30 percent for left 
knee total arthroplasty is denied.

Entitlement to an initial compensable evaluation for a 
surgical scar of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left hip is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


